In an action by a property owner to declare void an ordinance changing two blocks in the city of Long Beach from a Residence “H” District to a Residence “A” District, defendants and the intervening defendants appeal from a judgment directing that the amendment is void because it was not enacted pursuant to a comprehensive or master plan, or in the interests of public safety, health, or general welfare. Judgment unanimously affirmed, without costs. No opinion. Present — Nolan, P. J., Carswell, Johnston, Adel and Wenzel, JJ.